1

2

3

4

5                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
6

7     EVANS TUTT,                                          3:19-cv-00198-MMD-WGC

8                          Plaintiff,
                                                           REFERRAL TO PRO BONO PROGRAM
9     vs.

10
      ISIDRO BACA, et al.,
11

12
                            Defendants.

13
            This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07 for
14
     the purpose of identifying counsel willing to be appointed as pro bono counsel for Plaintiff Evans Tutt.
15
     The scope of appointment will be for all purposes through the conclusion of trial. By referring this case
16
     to the Program, the court is not expressing an opinion as to the merits of the case. Accordingly,
17

18
            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment

19   of counsel for the purposes identified herein.

20          IT IS FURTHER ORDERED that the Clerk forward this order to the Pro Bono Liaison.

21          DATED: June 21, 2021.

22                                                        ____________________________________
                                                          WILLIAM G. COBB
23
                                                          UNITED STATES MAGISTRATE JUDGE
24

25
